Citation Nr: 0422789	
Decision Date: 08/19/04    Archive Date: 08/24/04

DOCKET NO.  99-22 239A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a sinus disorder.

2.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently evaluated as 30 percent 
disabling.

3.  Entitlement to an increased rating for headaches, 
currently evaluated as 30 percent disabling.

4.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected disorders 
(TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Michelle L. Kane, Senior Counsel


INTRODUCTION

The veteran had active military service from April 1989 to 
April 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1998 Department of Veterans 
Affairs (VA) rating decision in which the regional office 
(RO) in St. Petersburg, Florida, denied entitlement to 
service connection for a sinus disorder and denied increased 
ratings for PTSD and headaches, each separately rated 30 
percent.  In December 2003, the veteran had a hearing before 
the undersigned Veterans Law Judge.  

The Board notes the June 1998 rating decision and September 
1999 statement of the case (SOC) addressed other issues such 
as entitlement to service connection for bursitis of the hips 
and back, an eye condition, and aching joints.  However, in 
the veteran's substantive appeal received in November 1999, 
she specifically identified the issues that she wished to 
appeal.  At her 2003 hearing, the veteran withdrew her claim 
of entitlement to a rating in excess of 60 percent for stress 
incontinence with microhematuria and cystitis.  Also, as 
discussed in more detail below, the Board finds that the 
veteran filed a timely notice of disagreement with the RO's 
denial of her claim for TDIU, thereby initiating, but not 
perfecting, an appeal.


In an informal claim received in November 2001, the veteran 
claimed entitlement to service connection for carpal tunnel 
syndrome.  Also, in a notice of disagreement (NOD) received 
in November 1998, the veteran claimed entitlement to various 
medical problems that she felt resulted from her service in 
the Persian Gulf War, such as dizziness, sleeping problems, 
loss of appetite, numbness, stiffness, fatigue, weakness, 
diarrhea, nausea, etc.  None of these issues has been 
adjudicated by the RO and are REFERRED to the RO for 
appropriate action.  


REMAND

For the following reasons, this appeal is being REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the veteran if further action 
is required on her part.

First, a remand is required to satisfy due process 
requirements.  The statement of the case (SOC) that last 
addressed these claims was issued in September 1999.  
However, since that time, the veteran has received additional 
outpatient treatment, as shown by VA records dated from 2000 
to 2003 obtained by the RO through the Social Security 
Administration (SSA), and has undergone additional VA 
examination.  If a SOC is prepared before the receipt of 
further evidence, a supplemental statement of the case (SSOC) 
must be issued to the veteran, as provided in 38 C.F.R. 
§ 19.31, unless the additional evidence is duplicative or not 
relevant to the issue(s) on appeal.  38 C.F.R. § 19.37(a).  
In this case, the newly obtained evidence was not duplicative 
of evidence already associated with the claims file, and it 
is relevant to these issues because it shows current 
objective findings and the veteran's contentions.  Therefore, 
in accordance with 38 C.F.R. § 19.37(a), the case is returned 
to the RO for consideration and the issuance of a 
supplemental statement of the case.

Second, an additional due process concern exists with respect 
to the veteran's claims for increased ratings.  The Board 
will remand these claims to ensure full and complete 
compliance with the enhanced duty-to-notify and duty-to-
assist provisions enacted by the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (the 
VCAA) [codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, 
5107 (West 2002)].  It cannot be said, in this case, that 
there has been sufficient compliance when the RO at no time 
sent a VCAA letter to the veteran notifying her of what was 
needed to substantiate these claims for increased ratings, 
what her responsibilities were with respect to the claims, 
and whether VA would assist her in any manner.  Rather, the 
VCAA letters sent in April 2001 and July 2003 concerned the 
direct service connection claim only, and not the increased 
rating claims.  Since the evidence needed to substantiate 
such claims differs significantly, the Board is constrained 
to remand these issues for compliance with the notice and 
duty to assist provisions contained in this law and to ensure 
the veteran has had full due process of law.  

Third, with respect to the claim for service connection for a 
sinus condition, the veteran's November 1998 notice of 
disagreement (NOD) appears to request consideration of this 
claim as a Persian Gulf disease.  See 38 C.F.R. § 3.317.  She 
alleged exposure to chemical and environmental toxins while 
serving in the Persian Gulf.  There is no indication that the 
RO has considered 38 C.F.R. § 3.317.

Fourth, the veteran lives in the Philippines for 
approximately half the year and has consistently stated that 
she sees a doctor there for treatment.  She has never 
specifically identified the doctor's name.  Since VA is on 
notice that she receives treatment in the Philippines and 
that possibly relevant medical evidence exists, the RO must 
ask her to specifically identify that doctor so that a 
request for records can be made.  Also, it appears that the 
veteran receives regular treatment at the VA Hospital in 
Tampa, Florida.  Records obtained from SSA are dated through 
April 2003.  More recent records should be requested to 
ensure the file is complete.  VA records are considered part 
of the record on appeal since they are within VA's 
constructive possession.  Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).

Fifth, the duty to assist includes, when appropriate, the 
duty to conduct a thorough and contemporaneous examination of 
the veteran.  Where the evidence of record does not reflect 
the current state of the veteran's disability, a VA 
examination must be conducted.  See 38 C.F.R. § 3.327(a).  
The last formal VA examinations to address the veteran's 
service-connected PTSD and headaches were conducted in 1999, 
almost four years ago.  In light of the time period that has 
passed, the Board concludes additional VA examinations are 
needed to evaluate these conditions fairly.

Sixth, the June 1998 rating decision on appeal also denied 
the veteran's claim for TDIU.  In her July 1998 NOD, the 
veteran indicated that she disagreed with the recent action 
by the RO, and she specifically mentioned the denial of 
"unemployability."  In another NOD received in November 
1998, she discussed her disagreement with the RO's conclusion 
she was employable.  Although she did not list TDIU under a 
separate heading, as she did with other issues, a NOD does 
not have to follow any specific format.  However, the SOC 
provided to the veteran in September 1999 did not include 
this issue.  The claim must be remanded to allow the RO to 
provide the veteran with a SOC on this issue.  Manlincon v. 
West, 12 Vet. App. 238, 240-41 (1999); see also Godfrey v. 
Brown, 7 Vet. App. 398, 408-410 (1995); Archbold v. Brown, 9 
Vet. App. 124, 130 (1996); VAOPGCPREC 16-92 (O.G.C. Prec. 16-
92).  However, this issue will be returned to the Board after 
issuance of the SOC only if perfected by the filing of a 
timely substantive appeal.  See Smallwood v. Brown, 10 Vet. 
App. 93, 97 (1997); Archbold, 9 Vet. App. at 130.

Accordingly, this case is remanded for the following:

1.  Review the claims file and ensure 
that all notification and development 
action required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), is completed 
with respect to the claims.  The notice 
must be specific to the claims for 
increased ratings for PTSD and headaches 
on appeal and must also ask the veteran 
to specifically identify any private 
physician(s) who have treated her for the 
claimed conditions, especially those from 
whom she has received treatment in the 
Philippines.  Any notice given, or action 
taken thereafter, must comply with 
current, controlling legal guidance.  

2.  Obtain the veteran's medical records 
from the VA Hospital in Tampa, Florida, 
for treatment from April 2003 to the 
present.  

3.  When the above development has been 
accomplished and any available evidence 
has been obtained, schedule the veteran 
for VA psychiatric and neurological 
examinations.  Provide the claims files 
to the examiners for review.

The psychiatric examiner should conduct 
any and all testing necessary to obtain 
medical information concerning the 
current severity of the veteran's 
service-connected PTSD.  A Global 
Assessment of Functioning (GAF) score 
should be assigned.  

The neurological examiner should conduct 
any and all testing necessary to obtain 
medical information concerning the 
current severity of the veteran's 
service-connected headaches.  Detailed 
information should be solicited as to the 
frequency, duration, and effect of the 
veteran's headaches.

4.  Then, after ensuring the VA 
examination reports are complete and that 
any actions needed to comply with the 
VCAA have been completed, the RO should 
readjudicate these claims, with 
application of all appropriate laws and 
regulations and consideration of any 
additional information obtained as a 
result of this remand.  This should 
include considering the sinus claim under 
38 C.F.R. § 3.317.  



If any benefit sought on appeal remains 
denied, the veteran and her 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must include 
consideration of all medical evidence 
pertinent to the veteran's claim received 
since the statement of the case of 
September 1999.  An appropriate period of 
time should be allowed for response.  
Thereafter, the case should be returned 
to the Board, if in order.  

5.  Provide the veteran and her 
representative a statement of the case as 
to the issue of entitlement to a total 
disability rating based on individual 
unemployability due to service-connected 
disorders (TDIU).  The veteran should be 
informed that she must file a timely and 
adequate substantive appeal in order to 
perfect an appeal of this issue to the 
Board.  See 38 C.F.R. §§ 20.200, 20.202, 
and 20.302(b).  If a timely substantive 
appeal is not filed, the claim should not 
be certified to the Board.  If so, 
subject to current appellate procedures, 
the case should be returned to the Board 
for further appellate consideration, if 
appropriate.

The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant has the right to submit additional 
evidence and argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the veteran until further notice is 
obtained.  However, the Board takes this opportunity to 
advise the veteran that the conduct of the efforts as 
directed in this remand, as well as any other development 
deemed necessary, is needed for a comprehensive and correct 
adjudication of her claims.  The veteran's cooperation in 
VA's efforts, including reporting for any scheduled VA 
examination, is both critical and appreciated.  The veteran 
is also advised that failure to report for any scheduled 
examination may result in the denial of a claim.  38 C.F.R. 
§ 3.655 (2003).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	CONSTANCE B. TOBIAS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




